Bell, Chief Judge.
This suit based on an alleged breach of contract was tried by the court. The court found as a fact and concluded as a matter of law that there was no contract between the parties, either express or implied, and judgment was entered for the defendant. On appeal the *3plaintiff attacks the sufficiency of the evidence to support the judgment. An examination of the evidence shows that the judgment was authorized.
Argued October 2, 1973
Decided January 29, 1974
Rehearing denied February 19, 1974.
Fierer & Devine, Wayne L. Cardón, Foy R. Devine, for appellant.
Nall, Miller & Cadenhead, Lowell S. Fine, for appellee.

Judgment affirmed.


Deen and Quillian, JJ., concur.